DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitehurst et al. (US 6832114) as applied to claim 1 above, and further in view of Butera et al. (US 20160256683), all cited previously.  
Regarding claim 1, Whitehurst discloses a glucose control therapy using a lead with multiple electrodes 172 172’ on the lead, the multiple electrodes on the lead  (FIG. 4B , column 9 lines 30-32, electrodes may be built into the case and/or arranged on a catheter or at the end of a lead) being operably positioned proximate to nerves that innervate and are proximate to an organ involved with glucose control (column 18 lines 
However Whitehurst does not disclose when the delivered modulation energy modulates neural activity in the nerves, and the modulated neural activity includes 
Concerning claim 2, Whitehurst discloses the nerves include a hepatic nerve that innervates and is proximate to a liver (column 18 lines 29-34, stimulation increases excitement of parasympathetic input to the pancreatic beta cells, for instance, the posterior gastric, anterior gastric, celiac, and/or hepatic branches of the vagus nerve, thereby increasing insulin secretion and treating hyperglycemia in a diabetic patient).

Regarding claim 4, Whitehurst discloses the invention substantially as claimed however does not show the lead includes at least one distal patch configured to wrap at least partially around tissue including the nerves, the multiple electrodes being on the at least one distal patch. Butera discloses the lead includes at least one distal patch configured to wrap at least partially around tissue including the nerves, the multiple electrodes being on the at least one distal patch (section 0053, Electrical stimulation was achieved using a respective tripolar cuff electrode attached to a portion of the hepatic branch of the vagus nerve and a portion of the greater splanchnic nerve). This allows for proper attachment of the electrode to the nerve of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Whitehurst by adding the lead includes at least one distal 
Concerning claim 5, Whitehurst in view of Butera, specifically Butera discloses  wrapping the at least one distal patch around a hepatic vessel and hepatic nerves (section 0053, Electrical stimulation was achieved using a respective tripolar cuff electrode attached to a portion of the hepatic branch of the vagus nerve and a portion of the greater splanchnic nerve). This allows for proper attachment of the electrode to the nerve of a patient.
	With respect to claim 6, Whitehurst in view of Butera, specifically Butera discloses a lead patch but neither reference is specific on the lead includes two or more patches. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the lead includes two or more patches, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).
Concerning claim 8, Whitehurst discloses the lead is configured to be intravascularly fed into position proximate to the nerves (column 14 lines 38-47, electrodes of SCU 160 are implanted adjacent to at least one of the celiac ganglia 140, a stimulating electrode of SCU 160, or other sensing means, may be used to sense changes in insulin level resulting from the electrical and/or drug stimulation applied to the at least one celiac ganglion 140. As used herein, "adjacent" or "near" means as close as reasonably possible to targeted tissue, including touching or even being 
With respect to claim 9, Whitehurst discloses the lead is configured to be intravascularly fed through an aorta into a hepatic artery to position the lead proximate to a hepatic nerves (column 18 lines 29-34, stimulation increases excitement of parasympathetic input to the pancreatic beta cells, for instance, the posterior gastric, anterior gastric, celiac, and/or hepatic branches of the vagus nerve, thereby increasing insulin secretion and treating hyperglycemia in a diabetic patient).
Regarding claim 10, Whitehurst in view of Butera discloses a distal portion of the intravascularly-fed lead is configured to puncture through the hepatic artery (Whitehurst, column 18 lines 29-34, stimulation increases excitement of parasympathetic input to the pancreatic beta cells, for instance, the posterior gastric, anterior gastric, celiac, and/or hepatic branches of the vagus nerve, thereby increasing insulin secretion and treating hyperglycemia in a diabetic patient) and at least partially wrap around the hepatic artery (Butera, section 0053, Electrical stimulation was achieved using a respective tripolar cuff electrode attached to a portion of the hepatic branch of the vagus nerve and a portion of the greater splanchnic nerve). This allows for proper attachment of the electrode to the nerve of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Whitehurst by adding the lead includes at least one distal patch configured to wrap at least partially around tissue including the nerves, the multiple electrodes being on the at least one distal patch as taught by Butera in order to facilitate proper attachment of the electrode to the nerve of a patient.

With respect to claim 12, Whitehurst discloses laparoscopically, percutaneously, or surgically positioning the lead proximate to the nerve (column 9 lines 58-61, microstimulator SCU 160 may be implanted via conventional surgical methods, or may be inserted using other endoscopic or laparoscopic techniques).
Claims 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitehurst et al. (US 6832114) in view of Butera et al. (US 20160256683), and further in view of Zhu et al. (US 20130317573), all cited previously.  
Regarding claim 7, Whitehurst in view of Butera discloses the invention substantially as claimed  however does not show the multiple electrodes on the at least one patch are arranged in an electrode array of at least two rows of electrodes and at least two columns of electrodes. Zhu discloses the multiple electrodes on the at least one patch are arranged in an electrode array of at least two rows of electrodes and at least two columns of electrodes (Figs. 4-5, sections 0081-0082, the neuromodulation lead may carry sixteen electrodes, arranged as four rings of electrodes the first ring 
Regarding claim 13, Whitehurst in view of Butera and further in view of Zhu, Whitehurst discloses a glucose control therapy using a lead with multiple electrodes (FIG. 4B , column 9 lines 30-32, electrodes may be built into the case and/or arranged on a catheter or at the end of a lead) operably positioned proximate to nerves that innervate and are proximate to an organ involved with glucose control (column 18 lines 29-34, stimulation increases excitement of parasympathetic input to the pancreatic beta cells, for instance, the posterior gastric, anterior gastric, celiac, and/or hepatic branches of the vagus nerve, thereby increasing insulin secretion and treating hyperglycemia in a diabetic patient) the method comprising: selecting one or more modulation electrodes 
However Whitehurst does not disclose delivering modulation energy includes using multiple independent current sources to independently deliver current to two or more of the modulation electrodes. Zhu discloses delivering modulation energy includes using multiple independent current sources to independently deliver current to two or more of the modulation electrodes (section 0091, electrical neuromodulation energy, the analog output circuitry 50 may either comprise independently controlled current sources for providing electrical pulses of a specified and known amperage to or from the electrodes E1-E4, or independently controlled voltage sources for providing electrical pulses of a specified and known voltage at the electrodes). This allows for specific current and amperage to be delivered by each electrode. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to .
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 14, for a method for providing glucose control therapy using a lead with multiple electrodes operable position proximate to nerves that innervate and are proximate to an organ involved with glucose control including wherein each of the multiple independent current sources is configured to source or sink current, each of the multiple independent current sources including a PD AC configured for use to source current and an NDAC configured for use to sink current has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792